Ellison, P.J.
— Con ceding that the proceedings taken for the change of the school-house site and for building the new schoolhouse were not in accordance with the statute in such cases, we must, nevertheless, affirm the judgment dismissing plaintiffs’ bill on the ground of laches in demanding relief. We make this ruling under the authority of the case of Stamper v. Roberts, 90 Mo. 683, by which we are bound, where an interval of four years was held to be sufficient laches to disallow relief, in a case sufficiently like this to be of controlling authority.
The judgment is therefore affirmed.
All concur.